                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
STEWARDS OF THE GLEN,              )
                                   )
          Plaintiff,               )
                                   )
     v.                            )      C.A. No. 20-355 WES
                                   )
JARDIN HOLDINGS LLC,               )
                                   )
          Defendant.               )
___________________________________)

                         MEMORANDUM AND ORDER

WILLIAM E. SMITH, District Judge.

     Before the Court is Defendant Jardin Holdings LLC’s Motion to

Dismiss, ECF No. 9.       Defendant argues: first, that Plaintiff

Stewards of the Glen lacks standing to bring its claims; second,

that Plaintiff’s claims are barred by Rhode Island’s law barring

footways from ripening into prescriptive easements; and third,

that Plaintiff failed to plead sufficient facts to plausibly

support its prescriptive easement claim. For the reasons set forth

below, Defendant’s Motion to Dismiss is GRANTED, and Plaintiff’s

Complaint, ECF No. 1-2, is DISMISSED without prejudice.

I.   BACKGROUND

     This dispute involves a plot of land that Plaintiff identifies

as “[t]he Glen.”    Compl. ¶ 7.   Plaintiff claims that the land is

a “historical and treasured site,” and cites to artistic and

cultural sources to support its claim that the land has been used
intermittently for decades by the general public for various

recreational purposes.          Id. ¶¶ 7-17.        Plaintiff represents that

Defendant,      after   purchasing    property      that    is   the   “principal

location” of the Glen, took action to restrict the public’s access

to the area, including by erecting fencing.                Id. ¶¶ 7, 18-19.

       Plaintiff is a Rhode Island nonprofit corporation formed in

May 2020 whose charitable purpose is preserving public access to

the Glen.       See Ex. 1 to Pl.’s Obj. to Def.’s Mot. to Dismiss, at

Art. III, ECF No. 10-2. Plaintiff brought suit claiming, on behalf

of the general public, a public prescriptive easement over the

Glen.   Compl. ¶¶ 25-26.        Plaintiff claims that the public has used

the Glen for over 150 years for various recreational purposes,

thus establishing prescriptive rights to use the property, and

that Defendant abridged these prescriptive rights by erecting

fencing and other means to exclude the public from the property.

Id. ¶¶ 17, 25-27.       Plaintiff seeks a declaratory judgment and an

injunction against Defendant to ensure continued public access to

the land.       Id. ¶¶ 25-29.

II.    LEGAL STANDARD

       Under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

to    survive    a   motion   to   dismiss,    “a    complaint    must   contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’”               Ashcroft v. Iqbal, 556

                                       2
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).       In examining whether a plaintiff is entitled to

relief, the Court must accept as true all well-pleaded facts and

indulge all reasonable inferences in the plaintiff’s favor. Perez-

Acevedo v. Rivero-Cubano, 520 F.3d 26, 29 (1st Cir. 2008).                       But

“[w]here a complaint pleads facts that are merely consistent with

a   defendant’s      liability,   it   stops   short   of    the    line    between

possibility and plausibility of entitlement to relief.”                      Iqbal,

556 U.S. at 678 (citation and quotations omitted).

III. DISCUSSION

      With     respect     to     standing,    Plaintiff          must   plead     a

particularized injury that “affect[s] the plaintiff in a personal

and individual way.”         Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 n.1 (1992).       While this rule can be applied to corporate

entities,     mere     interference    with    an   organization’s         “special

interest” is not sufficient to show a particularized injury to the

entity.      Sierra Club v. Morton, 405 U.S. 727, 739-40 (1972); see

also Equal Means Equal v. Ferriero, 478 F. Supp. 3d 105, 119-121

(D.   Mass.    2020)    (discussing    associational        and    organizational

standing requirements).           However, an entity may alternatively

establish associational standing where it shows “(a) its members

would otherwise have standing to sue in their own right; (b) the

interests it seeks to protect are germane to the organization's

                                        3
purpose;    and   (c)   neither   the   claim     asserted    nor   the   relief

requested requires the participation of individual members in the

lawsuit.”    Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333,

343 (1977); see also Coll. of Dental Surgeons of P.R. v. Conn.

Gen. Life Ins. Co., 585 F.3d 33, 40 (1st Cir. 2009).

     Plaintiff’s sole claim to standing is that its charitable

purpose, which is to preserve the public’s right to the Glen, gives

it standing to bring this suit.             See Mem. in Supp. of Pl.’s Obj.

to Mot. to Dismiss 11-12, ECF No. 10-1.           This is not sufficient to

meet the standing requirement in federal court.                See Hochendoner

v. Genzyme Corp., 823 F.3d 724, 731 (1st Cir. 2016) (“[A]t the

pleading stage, the plaintiff bears the burden of establishing

sufficient factual matter to plausibly demonstrate his standing to

bring the action.        Neither conclusory assertions nor unfounded

speculation can supply the necessary heft.”).                Plaintiff has not

identified a particularized injury arising out of Defendant’s

actions that specifically affects Plaintiff, merely claiming that

“the public has suffered irreparable harm” in not having access to

the Glen and that Plaintiff has standing to redress these harms

“on behalf of the public.”          Compl. ¶¶ 21, 23.           This claim to

standing on behalf of a self-identified public benefit is precisely

what the Supreme Court found to be insufficient in Sierra Club.

See 405 U.S. at 739-40; see also Equal Means Equal, 478 F. Supp.

                                        4
3d at 121 (“[M]ere interest in a problem is insufficient to support

standing.”).

      Further, while Plaintiff has shown that the prescriptive

easement it seeks is germane to its founding purpose, it has made

no effort to address the two other requirements of Hunt. Plaintiff

does not identify who its members are, beyond general references

to “the public” or to what particularized injury those members

have suffered.     Without these essentials, Plaintiff has not met

the first or third prong of the Hunt test.   See Equal Means Equal,

478 F. Supp. 3d at 120 (finding that the plaintiff’s failure to

plead facts to show that at least one member had suffered a

particularized harm is “alone fatal to its associational standing

theory”).   Given that Plaintiff has failed to plead sufficient

facts that would allow the Court to find associational standing,

Defendant’s Motion to Dismiss must be granted on this basis. 1

IV.   CONCLUSION

      As this matter is dismissed for lack of standing, the Court

need not address Defendant’s other arguments.   Defendant’s Motion

to Dismiss, ECF No. 9, is GRANTED, and Plaintiff’s Complaint, ECF




      1The deficiencies described are presumably easy to remedy;
dismissal is without prejudice to refiling by a party that has
standing.

                                 5
No. 1-2, is DISMISSED without prejudice.



IT IS SO ORDERED.




William E. Smith
District Judge
Date: June 24, 2021




                                6
